PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/901,922
Filing Date: February 22, 2018
Appellant(s): Bamrungwong, Surasak; Bamrungwong, Mayuree; Bamrungwong, Sarandhorn; Bamrungwong, Saravis



__________________
Bamrungwong, Surasak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2022.
The examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.

(1) Ground of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection of claims 1 and 3-8 under 35 U.S.C. 101. 

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
There are no withdrawn rejections.


(2) Response to Argument

Appellant argues that “Claim 1 further recites…This means the claim recites a series of steps or acts to be performed, which are additional elements (features/limitations/ steps) of the method as identified in Step 1. Claim | also recites: “including the implementation of a data processing system or a Set of instructions”. This means the claim recites a limitation of implementing a data processing system or a set of instructions (in a computer environment) as a tool. Furthermore, the dependent claims 3-8 also recite additional elements (features/limitations/steps) in a manner to ensure that the claim as a whole can accomplish the desired technical solutions. Therefore, Appellant asserts that: Claims 1 and 3-8 do not recite an abstract idea.” (pages 11-12)
The Examiner respectfully disagrees. The series of steps are steps of calculating numerical values that equate to and/or that are used to determine monetary compensation for various participants at various levels in a multi-level marketing organization. These steps, together, set forth the abstract idea to which the claims are directed. These steps are not “additional elements”. The same is true for the steps recited in dependent claims 3-8.
The steps of the method, under its broadest reasonable interpretation, encompass a  human manually (e.g., in their mind, or using paper and pen) using various mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) . As such the claims encompass one or more concepts performed in the human mind and/or with pen and paper (such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally describe or set-forth using various mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) for the purpose of compensating people (e.g., customers, distributers, business owners) enrolled in retail customer referral programs or network marketing or multi-level marketing programs, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions and/or a marketing/sales activity/behavior and/or managing personal relationships. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass mathematical formulas to identify or determine various bonuses or benefits and/or values (e.g.,  Business Post (BP), Leg Point (LP), Depth Point (DP), and Business Scores (BS)) which amounts to one or more mathematical relationships, one or more mathematical formulas or equations, one or more mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.


Appellant further argues that “the claimed invention has demonstrated a unique “inventive concept” that can solve the long-standing technical problems that had remained unsolved for almost a century since its evolution or the beginning of MLM compensation method. Resolving technical conflicts thoroughly under certain technical constraints is not easy. However, by applying, relying on, or using Science, Technology, Engineering and Mathematics “STEM”, the desired technical solutions have been achieved that are good enough to become a standard method that can improve and/or replace all previous methods to improve the entire industry. These technical problems are very sophisticated and require research and development in accordance with scientific and technological principles…“Balancing technologies and optimization techniques” are utilized for all processes. Formulating specific formulas is a “methodology” that scientists and engineers use as “steps” to make it easier to understand and apply. Therefore, the recited specific formulas are not an abstract idea of “mathematical concepts ”… Conflicts in a network marketing organization can be either subjective inter-personal issues or technical issues” (pages 13-14)
The Examiner respectfully disagrees. The Examiner maintains that a more “balanced” or “harmonious” compensation method (even when considered at an industrial level) does not constitute a technical improvement or improvement to technology as it relates to the eligibility analysis. As best as understood, Appellant is suggesting that because this claimed compensation method is balanced/fair/harmonious it can enable sustainable growth (e.g., revenue growth and growth as it pertains to the number/levels of sales people involved) and therefore may enable a company to grow successfully and not to fail over time. However, a company (e.g., a sales company) is not technology or a technical environment. It is an organization of humans and human activity. A compensation method is an abstract idea, and an improved compensation method is simply an improvement to an idea itself. 
Appellant cites a paper that discusses “rapid growth of downline structures…which reduces the uplines’ earning potential…creates conflicts”, and suggests this is evidence of a technical problem. The Examiner disagrees. These problems are literally related to the organization of human activity, and specifically to a hierarchical compensation policy which dictates how these humans are compensated. That math or science were utilized to invent the claimed compensation scheme does not make the problem or solution any more technical. 

Appellant further argues that “For the reason of reciting “including the implementation of a data processing system or a set of instructions” (claim 1) (1.¢., in a computer environment) because it involves calculation steps of the complexity of a large amount of data on a reoccurring basis, not merely reciting the words “apply it” (or an equivalent) with the judicial exception, or simply using a computer as a tool to perform an abstract idea. All of these processes are too complex to be performed in the human mind, or by a human using a pen and paper. As such, Appellant asserts that claims 1 and 3-8 do not recite an abstract idea.” (page 16) 
The Examiner respectfully disagrees. The claims refer to “a data processing system or set of instructions” which certainly comprise any conventional general purpose computer. Any advantages associated with using computers to perform the compensation calculations (e.g., more efficient) are purely a result of using computers as opposed to using paper and pen. Appellant’s argument that the process is too complex to be performed in the human mind is conclusory and therefore not persuasive. A human could calculate the compensation using these formula, although it may take them longer and be less efficient. 

Appellant further argues that “The technical problems that are solved can be further explained as follows. As the production structures are varied and complex. In network marketing, production structures can grow in all directions without forcing, with a natural free-form structure. The critical technical constraints are related to how to control the total payment without conflicts throughout the entire system, while production structures can grow without limit.. the constraints of limited payment with unlimited growth and without technical conflicts at all points”  (pages 27 - 28)
The Examiner respectfully disagrees. The need to controlling total payment, reducing payment/growth conflicts as it pertains to the organizational structure of the employees of a multi-level marketing company, and enabling referrer/referee hierarchies to grow without limit are not technical problems. These are business problems pertaining to money, as specifically to employee payments (e.g., controlling total compensation and controlling compensation such that referrer/referee hierarchies can develop naturally without causing monetary conflicts). Furthermore, the claimed solution is a method of determining compensation. This is not a technical solution. A compensation method is an abstract idea, and an improved compensation method is simply an improvement to an idea itself. Only certain types of improvements (e.g., technical improvements to technology or computer functionality) result in eligibility under the analysis. MPEP 2106.05(a) explicitly clarifies that “an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. A compensation formula/scheme for a multi-level marketing company is an idea itself. Any improvement to this compensation formula/scheme is an improvement to an idea itself.
 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.